Case 19-03535-lkg Doc3 Filed 05/15/19 Pagelof3
Case 19-03535-Ikg Doc2 Filed 05/14/19 Page 1of3

U.S. Bankruptcy Court
Southern District of Illinois

In re:
Bankruptcy Case No. 18-31706—Ikg

Chapter: 13

GARY M. LAGER AND CONSTANCE S LAGER

Debtor

Adversary Proceeding No.19-03535—lkg

GARY M. LAGER
CONSTANCE S LAGER

Plaintiff
Vv.
DITECH FINANCIAL LLC

Defendant

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this summons with
the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except that the United States
and its offices and agencies shall file a motion or answer to the complaint within 35 days.
Address of Clerk:
Clerk, U.S, Bankruptcy Court
Southern District of IMinois
750 Missouri Ave
East St Louis, IL 62201

 

 

 

 

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attomey.

 

Name and Address of Plaintiff's Attorney:
Ronald Allan Buch
5312 W Main St
Belleville, IL 62226

 

 

 

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY OF A
JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

weg

(poate gut

   
 

2 bla

Oonra N. Beyersdorfor
Clork of Court

 
   
  
 

“A 05194/2019/
Case 19-03535-lkg Doc3 Filed 05/15/19 Page 2of3

CERTIFICATE OF SERVICE

1, Jennifer Schweiger (name), certify that service of this summons and a copy of the complaint
was made May 15, 2019 (date) by:

[ X ] Mail Service- Certified, first class United States mail, postage fully pre-paid, return
receipt requested, addressed to:

Ditech Financial, LLC Ditech Financial, LLC Ditech Financial, LLC

PO Box 6154 c/o C T Corporation System, Reg. Agent c/o Anthony Renzi, President

Rapid City, SD 57709 208 S. LaSalle St., Ste. 814 1100 Virginia Dr., Ste. 100A
Chicago, IL 60604 Fort Washington, PA 19034

[ ]. Personal Service- By leaving the process with the defendant or with an officer or agent of
defendant at:

{ ] Residence Service- By leaving the process with the following adult at:

[ ] Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

[ ]  Publication- The defendant was served as follows: [describe briefly]

{ ] State Law- The defendant was served pursuant to the laws of the State of > aS
follows: [describe briefly]

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

 

5/15/2019 /s/ Jennifer Schweiger
Date Signature

 

Print Name Law Office of Ronald A. Buch, LLC

 

Business Address 5312 West Main Street

 

 

City Belleville State IL ZIP 62226

 

 
Case 19-03535-lkg Doc 3
Case 19-03535-Ikg Doc 2

continued caption:

Listing Of Plaintiff Names:

Gary M. Lager
691 E Beckmeyer Ave
Beckemeyer, [L 62219

Constance S Lager
691 E Beckemeyer Ave
Beckemeyer, [L 62219-1000

Listing Of Defendant Names;

Ditech Financial LLC
PO Box 6154
Rapid City, SD 57709-6154

Filed 05/15/19 Page 3 of 3
Filed 05/14/19 Page 3 of 3
